TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00334-CV




Lizbeth Hernandez, Appellant

v.

Travis County, Texas, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 281,129, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I ON


                        Appellant Lizbeth Hernandez has notified us that the parties have signed a settlement
agreement and moves to dismiss her appeal.  We grant the motion and dismiss the appeal.  See Tex.
R. App. P. 42.1(a).
 
 
                                                                                                                                                           
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton, Waldrop

Dismissed on Appellant’s Motion

Filed:   August 9, 2006